NO. 07-13-0024-CV

                           IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                 AT AMARILLO

                                   PANEL B

                              FEBRUARY 12, 2013
                         __________________________




               In re HARVEY BRAMLETT, JR. AND JASON BLAKENEY,
                                                    Relators
                        _____________________________


                 On Original Proceeding for Writ of Mandamus
                        _____________________________


Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.
      Pending before the court is the  petition  for  writ  of  mandamus  of
Harvey Bramlett, Jr. and Jason Blakeney  (relators).   They  are  requesting
that we direct the Hon.  Douglas  Woodburn,  108th  District  Court,  Potter
County,  to  act  upon  their  amended  motion  to  recuse.   We  deny   the
application.
      One seeking a writ of mandamus must  include  with  his  petition  the
pertinent "document showing the matter complained  of."   Tex.  R.  App.  P.
52.3(k)(1)(A).  To the extent that the relators ask us to direct  the  trial
court to act upon their amended motion to recuse, the "document showing  the
matter complained of" would be the amended motion.  However, it  is  neither
attached to the petition for mandamus relief nor  included  in  an  appendix
filed  with  the  petition.   Thus,  relators  failed  to  comply  with  the
requirements of the Texas Rules of Appellate Procedure.  See  In  re  Smith,
279 S.W.3d 714 (Tex. App.-Amarillo  2007,  orig.  proceeding)  (denying  the
petition because the "document showing the matter  complained  of"  was  not
provided).
      Next, while it may  be  that  the  duty  to  rule  upon  a  motion  is
ministerial, In re Bates, 65 S.W.3d 133, 134-35  (Tex.  App.-Amarillo  2001,
orig. proceeding), the court nonetheless has a reasonable time within  which
to do so.  Id. at 135.  Furthermore, it is incumbent  upon  the  relator  to
illustrate that the trial court was aware  of  the  particular  motion  and,
thus, its duty to act.  In re Smith, 279 S.W.3d  at  715-16.   The  latter
obligation is not satisfied by  simply  establishing  that  the  motion  was
filed with the district clerk, for notice to the clerk  is  not  imputed  to
the trial court;  that  is,  the  clerk  is  not  the  agent,  employee,  or
representative of the trial court.  In re Chavez, 62 S.W.3d 225,  228  (Tex.
App.-Amarillo  2001,  orig.  proceeding).   Relators  have  also  failed  to
satisfy this  obligation  here.   Consequently,  we  cannot  say  that  they
established their entitlement to the relief requested.
      Accordingly, we deny the petition for a writ of mandamus.

                                        Per Curiam